1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARVIN BROWN,

 3       Plaintiff-Appellant,

 4 v.                                                                No. 29,190

 5   STANLEY MOYA, JAMES LOPEZ
 6   DWAYNE SANTISTEVAN, CARLOS
 7   VALDEZ, DAVID VIGIL, RAY TRUJILLO,
 8   T.H. HAMMONTRE, CELESTE V. CASIAS,
 9   MIKE FLORES, KEM HEULSKAMP, and
10   OFFICE OF THE ATTORNEY GENERAL,

11       Defendants-Appellees.

12 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
13 Daniel A. Sanchez, District Judge

14 Marvin Brown
15 Santa Fe, NM

16 Pro Se Appellant

17 Jim Brewster, General Counsel
18 Diana J. Harris, Deputy General Counsel
19 Santa Fe, NM

20 for Appellees


21                              MEMORANDUM OPINION

22 KENNEDY, Judge.

23       Summary affirmance was proposed for the reasons stated in the notice of
1 proposed disposition. No memorandum opposing summary affirmance has been filed,

2 and the time for doing so has expired.

3       AFFIRMED.

4       IT IS SO ORDERED.


5                                          ___________________________________
6                                          RODERICK T. KENNEDY, Judge


7 WE CONCUR:


8 ___________________________
9 CYNTHIA A. FRY, Chief Judge


10 ___________________________
11 ROBERT E. ROBLES, Judge




                                             2